 

Amendment #1 to

The South Financial Group 2004 Long-Term Incentive Plan

 

This Amendment #1 (this "Amendment") to The South Financial Group 2004 Long-Term
Incentive Plan (the “Plan”) is made by The South Financial Group, Inc., to be
effective as of the date hereof, subject to receipt of any necessary shareholder
approval. Capitalized terms not otherwise defined in this Amendment have the
meanings assigned to them in the Plan.

 

The last sentence of Section 3(a) shall be amended to read as follows: No more
than 1,200,000 shares of Restricted Stock may be issued during the term of the
Plan.

 

The last sentence of Section 8(b)(i) shall be amended to read as follows: No
more than 25,000 shares of Common Stock may be subject to Qualified Performance
Based Awards granted to any Eligible Individual in any fiscal year of the
Company.

 

Except as amended by this Amendment, the Plan is ratified and affirmed in its
entirety.

 

IN WITNESS WHEREOF, this Amendment is entered into as of February 18, 2004.

 

 

The South Financial Group, Inc.

 

 

 

By:

/s/William S. Hummers III                            

 

Name:

William S. Hummers, III

 

Title:

Executive Vice President

 

 

 

 

 